DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments

3. 	No new arguments were presented after the Notice of Allowance dated February 24, 2022.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manalo (US 2014/0342732 A1) in view of Jung (2014/0051428 A1), and further in view of 3GPP (“3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) functions related to Mobile Station (MS) in idle mode (Release 12)”, 3GPP TS 23.122 v12.3.0 (2013-12)).

Regarding claim 1, Manalo teaches an apparatus ([0011], “ME (~mobile equipment)”, Fig. 3A), comprising: 
at least one processor (Fig. 3A, ME (~mobile equipment) comprising a processor); and 
 	a non-volatile memory coupled to the at least one processor ([0047], “memory of the ME (~mobile equipment)” is coupled to a processor of ME in Fig. 3A; [0029], “A non-transitory medium containing the instructions for a UICC or ME to carry out Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN may include any computer memory, including a computer storage device or devices managed or owned by an app vendor or distributor”) and 
 	configured to store programming instructions  ([0011], “Application installed on the ME”; [0030], “instructions to cause the ME to carry out”) that, 
when executed by the at least one processor ([0030], “instructions to cause the ME to carry out”; Fig. 3A), 
cause the apparatus ([0030], “instructions to cause the ME to carry out”); to: 
 	when the apparatus initially accesses a network in a roaming area, camp on a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration (~successful registration indicates camped on) onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”, wherein registration is performed to camp; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
 	obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
 	search for a second PLMN that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs (PLMN ID (~second PLMN) in EF_LOCI and EF_EPSLOCI is a match to MCC searched from the PLMN list (~preferred roaming list); [0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
		register and camp on the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration (~successful registration indicates camped on) onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering and camping on the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered and camped on).  
	 	Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Manalo in order to provide a dedicated and reliable call to a user in an emergency situation.
	The combination does not explicitly teach that the preferential roaming list includes radio access technologies (RATs) supported by the PLMNs.
	However, 3GPP teaches a preferential roaming list including radio access technologies (RATs) supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

 	Regarding claim 2, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
	wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
 	search for a third PLMN that matches the MCC from the preferential roaming when the second PLMN fails to register, wherein the third PLMN is different from the second PLMN (Manalo [0005], “Should the last registered PLMN not be available (~when the second PLMN fails to register), which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to search for an available Network (~PLMN) to connect to; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; [0057], “selected MCC is compared to the PLMN list (~third PLMN is searched in the PLMN list)  in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful (~searched to find a match) in either Step 24 or Step 26, then the PLMN ID for the matching (~searched) MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the searched PLMN ID, a new PLMN ID is searched which matches the MCC); and 
	register and camp on the third PLMN when the third PLMN is found (Manalo [0039], “Registration (~camped on when registered) of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered (~camped on when registered) when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein the PLMN ID is shown when registered and camped on).  

 	Regarding claim 3, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
wherein the search for a second PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second VPLMN)”, wherein the second PLMN needs to be first searched for it to be registered) includes: 
search a first RAT network in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register and camp on the second PLMN when the second PLMN is found (Manalo [0039], “Registration (~camped on when registered) of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration (~camped on when registered) of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
 		register the first RAT network in the second PLMN when the first RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~second PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

 	Regarding claim 4, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 3, 
wherein the instructions further cause the apparatus (Manalo [0030], “instructions to cause the ME to carry out”) to: 
search a second RAT network in the second PLMN when the first RAT network fails to register in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); 
register the second RAT network in the second PLMN when the second RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

Regarding claim 5, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
 	wherein the apparatus initially accesses a network in a roaming area occurs when the apparatus initially turns on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

Regarding claim 6, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
wherein the instructions further cause the apparatus to (Manalo [0011], “ME (~mobile equipment)”, Fig. 3A): 
 	when the second PLMN registers successfully, stop the search (Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

 	Regarding claim 7, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1.
	The combination of Manalo and Jung does not explicitly teach wherein the preferential roaming list includes a frequency band associated with each of the RATs.  
	 	However, 3GPP further teaches wherein a preferential roaming list includes a frequency band associated with each of RATs (sect. 4.4.3.2.1 “The MS selects and attempts registration on PLMNs, if available and allowable, in all of its bands of operation in accordance with the following order: iii) PLMN/access technology combinations (~preferential roaming list) contained in the "Operator Controlled PLMN Selector with Access Technology" data file in the SIM (in priority order) excluding the previously selected PLMN/access technology combination”, wherein since the MS selects PLMNs in all of its bands of operation, the preferential roaming list includes frequency band information).
 	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung and 3GPP in order to in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1).

 	Regarding claim 8, Manalo teaches a chip ([0011], “ME (~mobile equipment)” comprising a chip, Fig. 3A), comprising: 
at least one processor (Fig. 3A, chip of ME (~mobile equipment) comprising a processor); and 
a non-volatile memory coupled to the at least one processor ([0047], “memory of the ME (~mobile equipment)” is coupled to a processor of ME in Fig. 3A; [0029], “A non-transitory medium containing the instructions for a UICC or ME to carry out Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN may include any computer memory, including a computer storage device or devices managed or owned by an app vendor or distributor”) and 
configured to store programming instructions ([0011], “Application installed on the ME”; [0030], “instructions to cause the ME to carry out”) that, 
when executed by the at least one processor ([0030], “instructions to cause the ME to carry out”; Fig. 3A), 
cause the chip to ([0011], “ME (~mobile equipment)” comprising a chip; [0030], “instructions to cause the ME to carry out”): 
when the chip initially accesses a network in a roaming area, camp on a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration (~successful registration indicates camped on) onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”, wherein registration is performed to camp; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
search for a second PLMN that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs (PLMN ID (~second PLMN) in EF_LOCI and EF_EPSLOCI is a match to MCC searched from the PLMN list (~preferred roaming list); [0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
register and camp on the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration (~successful registration indicates camped on) onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering and camping on the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered and camped on).  
		 Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Manalo in order to provide a dedicated and reliable call to a user in an emergency situation.
	The combination does not explicitly teach that the preferential roaming list includes radio access technologies (RATs) supported by the PLMNs.
	However, 3GPP teaches a preferential roaming list including radio access technologies (RATs) supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

 	Regarding claim 9, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”, wherein the ME comprises the chip): 
search for a third PLMN that matches the MCC from the preferential roaming when the second PLMN fails to register, wherein the third PLMN is different from second PLMN (Manalo [0005], “Should the last registered PLMN not be available (~when the second PLMN fails to register), which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to search for an available Network (~PLMN) to connect to; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; [0057], “selected MCC is compared to the PLMN list (~third PLMN is searched in the PLMN list)  in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful (~searched to find a match) in either Step 24 or Step 26, then the PLMN ID for the matching (~searched) MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the searched PLMN ID, a new PLMN ID is searched which matches the MCC); and 
register and camp on the third PLMN when the third PLMN is found (Manalo [0039], “Registration (~camped on when registered) of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered (~camped on when registered) when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein the PLMN ID is shown when registered and camped on).  

Regarding claim 10, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
wherein the search for a second PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second VPLMN)”, wherein the second PLMN needs to be first searched for it to be registered) comprises: 
search a first RAT network in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register and camp on the second PLMN when the second PLMN is found (Manalo [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
register the first RAT network in the second PLMN when the first RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~third PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

 	Regarding claim 11, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 10, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”): 
search a second RAT network in the second PLMN when the first RAT network fails to register in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); and 
register the second RAT network in the second PLMN when the second RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

 	Regarding claim 12, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
 	wherein the chip initially accesses a network in a roaming area when the chip is initially turned on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

 	Regarding claim 13, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
wherein the instructions further cause the chip to (Manalo [0030], “instructions to cause the ME to carry out”): 
when the second PLMN registers successfully, stop the search (Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

 	Regarding claim 14, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
The combination of Manalo and Jung does not explicitly teach wherein the preferential roaming list includes a frequency band associated with each of the RATs.  
However, 3GPP further teaches wherein a preferential roaming list includes a frequency band associated with each of RATs (sect. 4.4.3.2.1 “The MS selects and attempts registration on PLMNs, if available and allowable, in all of its bands of operation in accordance with the following order: iii) PLMN/access technology combinations (~preferential roaming list) contained in the "Operator Controlled PLMN Selector with Access Technology" data file in the SIM (in priority order) excluding the previously selected PLMN/access technology combination”, wherein since the MS selects PLMNs in all of its bands of operation, the preferential roaming list includes frequency band information).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung and 3GPP in order to in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1).

 	Regarding claim 15, Manalo teaches a non-transitory computer readable storage medium ([0030], “instructions to cause the ME to carry out”) comprising instructions to cause an apparatus to ([0030], “instructions to cause the ME to carry out”): 
when the apparatus initially accesses a network in a roaming area, camp on a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN) ([0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration (~successful registration indicates camped on) onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”, wherein registration is performed to camp; [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN (~first PLMN). Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”); 
obtain a mobile country code (MCC) of the service cell ([0011], “MCC is received by obtaining a destination country or city from a mobile boarding pass and determining an MCC corresponding to the destination country or city”); 
search for a second PLMN that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs (PLMN ID (~second PLMN) in EF_LOCI and EF_EPSLOCI is a match to MCC searched from the PLMN list (~preferred roaming list); [0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein a successful search of the second PLMN needs to occur prior to registration of the second PLMN; [0057], “selected MCC is compared to the PLMN list in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”); and 
register and camp on the second PLMN when the second PLMN is found ([0047], “once the cellular radio is turned on, this triggers the ME to perform an Automatic Mode Network Selection procedure as defined in 3GPP TS 23.122. Since the LOCI and EPSLOCI data in the internal memory of the ME contains the preferred PLMN ID of the available preferred PLMN in the selected country in which the UE is roaming, registration (~successful registration indicates camped on) onto this preferred PLMN will occur within 30 seconds, thus reducing the time that it would have taken to register for UEs which do not use what is disclosed here”, wherein the preferred PLMN ID is associated with the second PLMN and the registering and camping on the second PLMN can only occur after the second PLMN is found; without first finding the second PLMN, the second PLMN cannot be registered and camped on).  
		Manalo does not explicitly teach that the service cell is an emergency service cell.
	However, Jung teaches an emergency service cell ([0076], “service provides an emergency call and an Earthquake and Tsunami Warning System (ETWS), and this service can be provided by an acceptable cell”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung with the teaching of Manalo in order to provide a dedicated and reliable call to a user in an emergency situation.
	The combination does not explicitly teach that the preferential roaming list includes radio access technologies (RATs) supported by the PLMNs.
	However, 3GPP teaches a preferential roaming list including radio access technologies (RATS) supported by PLMNs (sect. 4.4.3 par. 3, “PLMN/access technology combinations are listed in priority order”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 3GPP with the teaching of Manalo as modified by Jung in order to enable the MS to select and attempt registration on PLMNs, if available and allowable, in all of its bands of operation (3GPP sect. 4.4.3.2.1) which are associated with RATS.

Regarding claim 16, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
search for a third PLMN that matches the MCC from the preferential roaming when the second PLMN fails to register, wherein the third PLMN is different from the second PLMN (Manalo [0005], “Should the last registered PLMN not be available (~when the second PLMN fails to register), which is typically the case when travelling to a foreign country, the UE in Automatic Network Selection mode must follow the related Network Selection Procedures outlined specified above”, wherein not having an available registered network initiates the Automatic Network Selection mode to search for an available Network (~PLMN) to connect to; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN”, wherein the third PLMN needs to be first searched for it to be registered; [0057], “selected MCC is compared to the PLMN list (~third PLMN is searched in the PLMN list)  in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful (~searched to find a match) in either Step 24 or Step 26, then the PLMN ID for the matching (~searched) MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, when registering fails for a PLMN associated with the searched PLMN ID, a new PLMN ID is searched which matches the MCC); and 
register and camp on the third PLMN when the third PLMN is found (Manalo [0039], “Registration (~camped on when registered) of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~third PLMN)”, wherein the VPLMN (~third PLMN) can only be registered (~camped on when registered) when it is first found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN, 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein the PLMN ID is shown when registered and camped on).  

Regarding claim 17, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
wherein the search for a second PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list (~plurality of PLMNs) and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID, as shown in Step 28”, wherein the PLMN list contains a PLMN ID associated with the second PLMN; [0039], “Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second VPLMN)”, wherein the second PLMN needs to be first searched for it to be registered) comprises: 
search a first RAT network in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein searching is required prior to registration of UMTS Radio Access Technology network (~first RAT network)); 
wherein the register and camp on the second PLMN when the second PLMN is found (Manalo [0039], “Registration (~camped on when registered) of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN)”, wherein the registration (~camped on when registered) of the VPLMN (~second PLMN) can only occur when the VPLMN (~second PLMN) is found after searching; [0056], “illustration of Instant or near Instant Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN (~second PLMN), 302220 is shown on the top left hand corner of the ME showing the PLMN ID in which the UE is current registered on”, wherein PLMN ID is shown when the registration of the VPLMN is successful) includes: 
register the first RAT network in the second PLMN when the first RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS Radio Access Technology network (~first RAT network)”, wherein the VPLMN (~second PLMN) supporting UMTS Radio Access Technology is registered only when it is or can be found).  

 	Regarding claim 18, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 17, 
wherein the instructions further cause the apparatus to (Manalo [0030], “instructions to cause the ME to carry out”): 
search a second RAT network in the second PLMN when the first RAT network fails to register in the second PLMN (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein registering attempts of a VPLM supporting UMTS fails, a follow-up registration (~search occurs prior to registering) attempt can occur for a VPLMN supporting LTE Radio Access Technology (~second RAT network) as different VPLMNs are further selected and attempted); and 
register the second RAT network in the second PLMN when the second RAT network in the second PLMN is found (Manalo [0040], “Updating EF_LOCI as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting UMTS and GSM Radio Access Technologies, while updating EF_EPSLOCI using as disclosed allows for instant or near instant registration on available preferred VPLMNs supporting LTE Radio Access Technology”, wherein the VPLMN supporting LTE Radio Access Technology (~second RAT network) is registered when the VPLMN supporting LTE Radio Access Technology (~second RAT network) is successfully searched/found).  

 	Regarding claim 19, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
 	wherein the apparatus initially accesses a network in a roaming area when the electronic device is initially turned on in the roaming area (Manalo [0011], “Registration onto a preferred VPLMN is accomplished by turning the cellular radio of the ME off by toggling Airplane Mode ON in the current registered PLMN, then turning the cellular radio of the ME on by toggling Airplane Mode OFF in the roaming destination where the preferred VPLMN is available; Registration onto the available preferred VPLMN occurs within 30 seconds, measured from the time when Airplane Mode is turned OFF”).  

 	Regarding claim 20, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
wherein the instructions further cause the apparatus to: when the second PLMN registers successfully, stop the search (Manalo [0059], “Once the cellular radio is turned on, the ME reads the last registered location information as indicated by the PLMN IDs in the ME Internal Memory as shown in Step 40, then uses the info to instantly authenticate to the VPLMN. Once authentication and registration is successful, the updated location information is updated in first the ME Internal Memory then both EF_LOCI and EF_EPSLOCI are updated as indicated in Step 42 and Step 44. Finally, the PLMN ID of the VPLMN in which the UE is registered to is displayed, as shown in Step 46”, wherein once the registration is successful and the PLMN ID of the registered VPLMN is displayed, another PLMN ID will not be selected, and another PLMN associated with the other PLMN ID will not be searched to be registered).  

Regarding claim 21, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
wherein the preferential roaming list is stored in the non-volatile memory of the apparatus (Manalo [0041], “PLMN List contained within the Application or the memory of the ME”; [0029], “A non-transitory medium containing the instructions for a UICC or ME to carry out Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN may include any computer memory, including a computer storage device or devices managed or owned by an app vendor or distributor”).  

 	Regarding claim 22, Manalo in view of Jung, and further in view of 3GPP teaches the apparatus according to claim 1, 
wherein the second PLMN is different from the first PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”).  

 	Regarding claim 23, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
wherein the preferential roaming list is stored in the non-volatile memory of the chip (Manalo [0041], “PLMN List contained within the Application or the memory of the ME”; [0029], “A non-transitory medium containing the instructions for a UICC or ME to carry out Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN may include any computer memory, including a computer storage device or devices managed or owned by an app vendor or distributor”).  

 	Regarding claim 24, Manalo in view of Jung, and further in view of 3GPP teaches the chip according to claim 8, 
wherein the second PLMN is different from the first PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”).  

 	Regarding claim 25, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
wherein the preferential roaming list is stored in a non-volatile memory of the apparatus (Manalo [0041], “PLMN List contained within the Application or the memory of the ME”; [0029], “A non-transitory medium containing the instructions for a UICC or ME to carry out Registration of a roaming UE in Automatic Network Selection mode onto a preferred VPLMN may include any computer memory, including a computer storage device or devices managed or owned by an app vendor or distributor”).  

 	Regarding claim 26, Manalo in view of Jung, and further in view of 3GPP teaches the non-transitory computer readable storage medium according to claim 15, 
wherein the second PLMN is different from the first PLMN (Manalo [0057], “selected MCC is compared to the PLMN list (~search for a second PLMN) in either the primary EF_OPLMNwAcT as shown in Step 24 or the fallback PLMN list within the App or OS of the ME as shown in Step 26. Once a first instance MCC match is successful in either Step 24 or Step 26, then the PLMN ID for the matching MCC is selected from the PLMN list and the MCCMNC contents in EF_LOCI and EF_EPSLOCI is overwritten with the selected PLMN ID (~a second PLMN ID associated with the second PLMN different from a first PLMN ID associated with the first PLMN), as shown in Step 28”).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643